DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 8, 2019; March 25, 2020; and July 7, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
This first action on the merits is in response to the application filed on August 8, 2019. Claims 1-20 are pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Claim 1:
a processor configured to identify the customer with the ID read by the reader when the customer enters the store;
a processor configured to track movement of the customer in the store based on the images acquired by the camera and identify one or more commodities taken by the customer in the store;
a processor configured to acquire commodity data of each of the identified commodities; and
a processor configured to, after the customer has left the store, perform a settlement process for the commodities based on the acquired commodity data.
Claim 2:
the processor is configured to track the movement of the customer and determine whether the customer faces the display.
Claim 4: 
the processor is configured to count a total number of cancellations made by the customer via the cancellation button, and
the processor is configured to accept the cancellation only when the total number of cancellations is equal to or less than a threshold value.
Claim 10:
the processor is configured to identify the customer based on the image acquired by the camera.
Claim 20: 
a second computing device comprising a camera configured identify the customer with the ID read by the first computing device, and track movement of the customer in the store based on the images acquired by the camera;
a third computing device configured to identify one or more commodities taken by the customer in the store based on the movement tracked by the second computing device;
a fourth computing device configured to manage commodity data of each of the commodities identified by the third computing device; and
a fifth computing device configured to perform, after the customer has left the store, a settlement process for the commodities based on the acquired commodity data.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
In this case, the corresponding structure of a third computing device from claim 20 is defined as a commodity identification device in the specification. The specification describes on pages 21-22 that the commodity identification device includes a command analysis unit 151, a shelf code acquisition unit 152, an image acquisition unit 153, a search unit 154, a commodity recognition unit 155, a command generation unit 156, and a command output unit 157. In order identify one or more commodities.
In regards to the corresponding structure of a fourth computing device in claim 20, Examiner interprets that the fourth computing device can be any one of the following: a commodity database, virtual cart device, or cart confirmation device. With respect to the fourth computing device being interpreted as a commodity database, the specification defines that the commodity database stores data relating to each commodity sold in the sales room. One having ordinary skill in the art would understand the basic function of a database and how the commodity information is stored in a database. Therefore, the specification sufficiently describes a commodity database that manages commodity data of each of the commodities identified.
With respect to the fourth computing device being interpreted as a virtual cart device, the specification defines the virtual cart device as a device having a memory, a communication unit, a command analysis unit, a writing unit, a clock unit, and a reading unit. The memory is capable of storing data for a plurality of virtual carts. The virtual carts each have an area for storing data items that includes a commodity list and a total number of commodities. A data record is 
A command analysis unit analyzes the command received by the communication unit. When the command analyzed by the command analysis unit is the commodity purchase command COM7, the writing unit stores the data record of the commodity list in the virtual cart in which the member ID included in the commodity purchase command COM7 is stored. The data record describes the commodity included in the commodity purchase command COM7. Here, the in-cart flag is set to “1”, and the returned flag and the cancelled flag are both set to “0”. Further, the writing unit rewrites the data of the total number of commodities of the virtual cart so that the total number is incremented, and rewrites the data of the total amount so that the total amount includes the price of the added commodity. 
When the command analyzed by the command analysis unit is the commodity return command COM8, the writing unit specifies the virtual cart associated with the member ID included in the commodity return command COM8, and selects the data record related to the commodity data included in the commodity return command COM8. Then, the write unit sets the returned flag of the selected data record to “1”. The writing unit also rewrites the data of the total number of commodities of the virtual cart so that the number of commodities is decremented, and rewrites the data of the total amount so as to subtract the price of the returned commodity.

In light of the description of the virtual cart device, the specification sufficiently defines the algorithms used to manage commodity data of each of the commodities identified in regards to the virtual cart device.
With respect to the fourth computing device being interpreted as a cart confirmation device, the specification discloses a cart confirmation device that includes a command analysis unit, a display control unit, an input detection unit, a virtual cart processing unit, and a cancellation processing unit. The virtual cart processing unit processes the data of the virtual cart by extracting the data record having the in-cart flag “1” and the returned flag and the cancelled flag “0” from the data record described in the commodity list. The virtual cart processing unit controls the display control unit to display a list image of the commodities included in the extracted data record. The virtual cart processing unit counts the number of data records whose canceled flag is set to “1” from the data records described in the commodity list. 
The list of commodities is then displayed on a digital signage terminal as commodities that have already been acquired in the selling room. The member can confirm the list of commodities to be purchased before leaving the store. If the data of a commodity that has not been actually obtained is displayed, the member can cancel the commodity by touching the image of the cancel button associated with the commodity name. When the cancel button is 
In light of the description of the cart confirmation device, the specification sufficiently defines the algorithms used to manage commodity data of each of the commodities identified in regards to the cart confirmation device.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 1-2, 4, and 10 recite “a processor configured to…” which invokes 35 U.S.C. 112(f), as noted above. As determined by the courts in Aristocrat, the claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or processor disclosed in the specification into the special purpose computer or processor programmed to perform the disclosed algorithm, and the specification must sufficiently disclose an algorithm to transform the general purpose computer or processor to a special purpose processor programmed to perform the disclosed algorithm. Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333, 1338 (Fed. Cir. 2008). 

[page 5, lines 1-10] a processor configured to identify the customer with the ID read by the reader when the customer enters the store, track movement of the customer in the store based on the images acquired by the camera and identify one or more commodities taken by the customer in the store, acquire commodity data of each of the identified commodities, perform a settlement process for the commodities based on the acquired commodity data after the customer has left the store, and control the display to display a list of the commodities before the customer leaves the store.
Although providing literal support in the disclosure for the processor performing the claimed functions, the specific algorithms used by the processor to achieve the specialized functions of identify the customer, track movement of the customer, identify one or more commodities taken by the customer, acquire commodity data, perform a settlement process for the commodities, determine whether the customer faces the display, count a total number of cancellations made, and accept the cancellation are not disclosed in the specification. While the specification does disclose a gate device, a behavior tracking device, a commodity identification device, a settlement device, a virtual cart device, and a cart confirmation device, wherein each of these devices performs the functions recited in the claims, the specification fails to disclose how each of these devices are structurally defined in relation to the processor. Rather, the specification appears to disclose that the various devices are separate and independent from the processor.  Applicant’s failure to disclose how the processor is performing these functions raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection.
Claims 2-10 inherit the deficiencies of claim 1 and are therefore also rejected.	

Claim 20 recites “a second computing device comprising a camera configured to identify the customer with the ID read by the first computing device, and track movement of the customer in the store based on the images acquired by the camera,” and “a fifth computing device configured to perform, after the customer has left the store, a settlement process,” which invokes 35 U.S.C. 112(f), as noted above. The specification of the instant invention does not disclose the corresponding algorithms needed to transform the general purpose computing devices disclosed in the specification into the special purpose computing devices programmed to perform the claimed limitations of the second and fifth computing devices, as required by Aristocrat.
With respect to the identify the customer limitation, the specification discloses various devices that appear to describe similar processes. For example, the specification describes a gate device and behavior tracking device, at least, which perform identification steps. In regards to the gate device and behavior tracking device, the specification discloses:
[page 9, lines 8-11] The gate device 13 includes an opening/closing mechanism 131 for an entrance gate, a reader 132, a search unit 133, a member authentication unit 134, a gate control unit 135, and an entry output unit 136.
[page 10, lines 1-24] The search unit 133 searches the member database 12. When the code symbol representing the member ID is read by the reader 132, the search unit 133 searches the member database 12 for the member record 12R by using the member ID as the search keyword. The search unit 133 notifies the member authentication unit 134 of the search result. The member authentication unit 134 receives the search result from the search unit 133 and determines whether or not to approve the entrance of the customer. When the member record 12R including the member ID used as the search keyword is detected   from  the member database 12, the member authentication unit 134 checks the invalid flag of the member record 12R. When the invalid flag is "0", that is, when the member record 12R is valid, the member authentication unit 134 approves the entrance of the customer as a valid member. On the other hand, when the member record 12R cannot be detected from the member database 12 or when the invalid flag of the detected member record 12R is "1", that is, when the member record 12R is invalid, the member authentication unit 134 denies the entrance of the customer.
[page 12, lines 2-6] The behavior tracking device 14 includes a plurality of cameras 141, a plurality of sensors 142, an   image processing unit 143, a signal processing unit 144, a behavior analysis unit 145, a command generation unit 146, and a command output unit 147.

While disclosing these various devices to perform identification of a user, the specification does not describe the algorithms for how the devices achieve the identification. Therefore, the specification does not disclose the algorithm needed to transform the general purpose computing devices disclosed in the specification into the special purpose computing devices to perform the recited identification limitation. 
With respect to the track movement of the customer in the store limitation, the specification discloses a behavior tracking device which appears to perform the tracking steps. In regards to the behavior tracking device, the specification discloses:
[page 12, lines 18-23] The image processing unit 143 inputs an image captured by each camera 141. The image processing unit 143 generates image data necessary for behavior analysis performed by the behavior analysis unit 145 from the image captured by each camera 141, and outputs the generated image data to the behavior analysis unit 145.
[page 13, lines 7-24; page 14, lines 1-3] The behavior analysis unit 145 captures the image data from the image processing unit 143 and fetches the detection signal from the signal processing unit 144. Based on the image data and the detection signal, the behavior analysis unit 145 analyzes the behavior of the member in the sales room, who is specified by the member ID included in the entry command COM1. Specifically, the behavior analysis unit 145 keeps track of movement within the sales room of the member who has entered the floor from the entrance gate, until the member leaves the store from the exit gate. The behavior analysis unit 145 detects the action of the member taking out the commodity from the commodity shelf while tracking his or her movement, the action of the member returning the commodity to the commodity shelf, and the action of the member facing the screen of the digital signage terminal 20. The detection of such an action can be made by using existing techniques such as machine learning or computer vision using an existing AI technologies.
The specification also reiterates these steps in regards to a behavior tracking device in figure 8 and pages 14-18. Although disclosing a behavior tracking device that performs track movement of the customer in the store, the specification does not describe how the tracking is 
With respect to the perform a settlement process limitation, the specification discloses a settlement device which appears to perform the settlement steps. In regards to the settlement device, the specification discloses:
[page 24, lines 14-18] The settlement device 16 includes a command analyzing unit 161, a virtual cart reading unit 162, a search unit 163, and a settlement processing unit 16.
[page 25, lines 19-24; page 26, lines 1-8] The settlement processing unit 164 performs a settlement process based on the data of the virtual cart and the data of the member record 12R. The data of the virtual cart contains the data of the commodity taken by the member identified by the member ID in the sales room. The data of the member record 12R includes the card number of the credit card used by the member specified by the member ID. The settlement processing unit 164 executes the settlement process by the credit card on the commodity taken by the customer based on the commodity data and the card number of the credit card. Any known technique can be used to perform the settlement process by the credit card. A receipt associated with the settlement process may be issued by an existing electronic receipt system.
Although disclosing a settlement device that performs the limitation perform a settlement process, the specification does not describe how the settlement process is achieved. Therefore, the specification does not disclose the specific algorithm that is required in order to transform the general purpose computing device disclosed in the specification into the special purpose computing device to perform the recited settlement limitation.
In conclusion, the specification does not adequately disclose the specific structure, material, or acts that are required in order to perform the functions of a second computing device and a fifth computing device; therefore, claim 20 is rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4, and 10 recite “a processor configured to…” which invokes 35 U.S.C. 112(f), as noted above. However, it is unclear what the corresponding structure, material, or acts for performing the claimed functions of identify the customer, track movement of the customer, identify one or more commodities taken by the customer, acquire commodity data, perform a settlement process for the commodities, determine whether the customer faces the display, count a total number of cancellations made, and accept the cancellation are with respect to the processor. 
As previously stated, the claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or processor disclosed in the specification into the special purpose computer programmed to perform the disclosed algorithm, and the specification must sufficiently disclose an algorithm to transform the general purpose computer or processor to a special purpose processor programmed to perform the disclosed algorithm. Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333, 1338 (Fed. Cir. 2008). The courts have affirmed this conclusion in Halliburton, stating Halliburton Energy Services v. M-I LLC, 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008).  
In the instant case, the disclosure does not describe the specific algorithms used by the processor to perform the specialized functions. The Examiner notes that the specification describes a processor in line 1 of page 5; however, it is unclear how the processor performs the claimed functions because the specification provides no association between an algorithmic structure and the specialized functions of identify the customer, track movement of the customer, identify one or more commodities taken by the customer, acquire commodity data, perform a settlement process for the commodities, determine whether the customer faces the display, count a total number of cancellations made, and accept the cancellation in regards to the processor. Thus, the instant claims exhibit the “overbreadth inherent in open-ended functional claims.” Halliburton. The specification does disclose a gate device, a behavior tracking device, a commodity identification device, a settlement device, a virtual cart device, and a cart confirmation device, wherein each of these devices performs the functions recited in the claims, but it is unclear how each of these devices are connected or related to the processor because, in light of the specification, the various devices appear to be separate and independent from the processor. Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b). 
Claims 2-10 inherit the deficiencies of claim 1, and are therefore also rejected.
For purposes of examination, Examiner will interpret the limitations as a processor using any algorithm for performing the claimed limitations.

Claim 20 recites “a second computing device comprising a camera configured to identify the customer with the ID read by the first computing device and track movement of the customer in the store based on the images acquired by the camera,” and “a fifth computing device configured to perform, after the customer has left the store, a settlement process,” which invokes 35 U.S.C. 112(f), as noted above. However, it is unclear what the corresponding structure, material, or acts for performing the claimed functions of identify the customer with the ID read by the first computing device, track movement of the customer in the store based on the images acquired by the camera, and perform a settlement process for the commodities are because the specification of the instant invention does not disclose the corresponding algorithms needed to transform the general purpose computing devices disclosed in the specification into the special purpose computing devices programmed to perform the claimed limitations of the second and fifth computing devices, as required by Aristocrat.
In regards to the identify the customer limitation, the specification describes a gate device and a behavior tracking device, at least, for disclosing this limitation, as explained above under the 112(a) rejection. However, the algorithm used for achieving the identify the customer limitation for either of these devices is unclear because the specification provides no description of the algorithmic structure required to perform the identify the customer limitation. The metes and bounds of the claim is unclear inasmuch as one having ordinary skill in the art cannot determine how to avoid infringement of the claim because they are not apprised of the manner in which the identify the customer limitation is achieved.
In regards to the track movement of the customer in the store, the specification describes a behavior tracking device for disclosing this limitation, as explained above under the 112(a) rejection. However, the algorithm used for achieving the track movement of the customer in the store limitation for the behavior tracking device is unclear because the specification provides no description of the algorithmic structure required to perform the track movement of the customer in the store limitation. The metes and bounds of the claim is unclear inasmuch as one having ordinary skill in the art cannot determine how to avoid infringement of this limitation because they are not apprised of the manner in which the track movement of the customer in the store limitation is achieved.
In regards to the perform a settlement process limitation, the specification describes a settlement device for disclosing this limitation, as explained above under the 112(a) rejection. However, the required algorithm for achieving perform a settlement process limitation for the settlement device is unclear because the specification provides no description of the algorithmic structure required to perform the perform a settlement process limitation. The metes and bounds of the claim is unclear inasmuch as one having ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the perform a settlement process limitation is achieved.
In conclusion, the limitations a second computing device comprising a camera configured to identify the customer with the ID read by the first computing device and track movement of the customer in the store based on the images acquired by the camera and a fifth computing device configured to perform, after the customer has left the store, a settlement process of claim 20 are indefinite because it is unclear what specific algorithm is being used to transform each of these generic computing devices into the special purpose computing devices programmed to perform the claimed limitations. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b).
identify the customer with the ID read by the first computing device, track movement of the customer in the store based on the images acquired by the camera, and perform, after the customer has left the store, a settlement process limitations as devices using any algorithm for performing the claimed limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the commodity data processing systems, as claimed in claims 1-10 and 20, are directed to machines. Additionally, the method for processing commodity data, as claimed in claims 11-19, is directed to a process. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of purchasing commodities. Specifically, representative claim 11 recites the abstract idea of: 
reading an ID of a customer who enters a store;
identifying the customer with the ID read;
tracking movement of the customer in the store based on images acquired and identifying one or more commodities taken by the customer in the store;
acquiring commodity data of each of the identified commodities; and
after the customer has left the store, performing a settlement process for the commodities based on the acquired commodity data, wherein the method further comprises displaying on a display a list of the commodities before the customer leaves the store.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 11 recites the abstract idea of purchasing commodities, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 11 is a certain method of organizing human activity because identifying one or more commodities taken by the customer in the store and performing a settlement process for the commodities is a sales activity. Thus, representative claim 11 recites an abstract idea. 
Additionally, the recited limitations of representative claim 11 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, reading an ID of a customer who enters a store; identifying the customer with the ID read; tracking movement of the customer in the store based on images acquired and identifying one or more commodities taken by the customer in the store; acquiring commodity data of each of the identified commodities; and displaying on a display a list of the commodities before the customer leaves the store are types of observation. Additionally, performing a settlement process for the commodities based on the acquired commodity data is a type of evaluation. Thus, representative claim 11 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 11 includes additional elements such as a reader and a camera.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of purchasing commodities occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 11 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary 
In this case, as noted above, the additional elements recited in independent claim 11 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 11 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 11 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 11 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 11 is ineligible. 
Dependent claims 12-19 do not aid in the eligibility of independent claim 11. For example, claims 12 and 14-17 merely further define the abstract limitations of claim 11. Additionally, claims 13 and 18-19 merely provide further embellishments of the limitations recited in independent claim 11. 
 a plurality of sensors, a signal transmitted from one of the sensors, and a digital signage terminal. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 12-19 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking machines, claims 1-10 and 20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 11-19. It is noted that claim 1 includes additional elements of a commodity data processing system comprising: a reader; a camera; and a processor, and claim 20 includes additional elements of a commodity data processing system comprising: a first computing device comprising a reader; a second computing device comprising a camera; a third computing device; a fourth computing device; a fifth computing device; and a sixth computing device. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-8, 10-13, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20190228457 A1, herein referred to as Wu) in view of von Bose et. al. (US 20120095853 A1, herein referred to as von Bose).

With respect to claim 1, Wu discloses:
A commodity data processing system comprising {Wu, see at least: [0062] a checkout device based on an image identification technology of convolutional neural network, comprising: a top camera, a forward camera 51, a lower camera 52, a processor and a memory}:
a reader configured to read an ID of a customer {Wu, see at least: [0025] the customer scans a two-dimensional code at a doorway of the shopping place by the App or the applet or the ;
a camera configured to acquire images of the customer in a store {Wu, see at least: [0026] After the customer entered the store, the top camera on the ceiling carries out shooting from top to bottom to acquire an image of the customer in real time};
a display configured to display information about commodities {Wu, see at least: fig 5; [0064] an arrangement of cargoes on each bearing platform 53 … A shelf (or called as a shelf for the checkout device) for bearing the items; [0030] When the customer applies the take-up action on the item, the item can be correspondingly added in the shopping list of the customer; and when the customer applies the put-back action to the item, the item can be corresponding deleted from the shopping list, i.e., the shopping list can be updated in real time}; and
a processor configured to {Wu, see at least: [0062] a checkout device … comprising: … a processor} 
identify the customer with the ID read by the reader when the customer enters the store {Wu, see at least: [0025] After the identity information of the customer is acquired, a door lock of the shopping place may be unlocked automatically; [0063] The processor is configured to identify the pre-registered customer};
track movement of the customer in the store based on the images acquired by the camera and identify one or more commodities taken by the customer in the store {Wu, see at least: [0026] the customer whose identity information has been acquired is tracked in the shopping ;
acquire commodity data of each of the identified commodities {Wu, see at least: [0063] The processor is configured to … associate the customer with a take-up action or a put-back action aiming at the item, and generate a shopping list of the customer; [0050] After the first classification result is acquired, an item price corresponding to the first classification result is acquired};
after the customer has left the store, perform a settlement process for the commodities based on the acquired commodity data {Wu, see at least: [0052] When the customer selected the items and left the shopping place through the door of the shopping place from inside to outside, the customer is determined to be in a state of leaving the shopping place, and the checkout is performed according to the shopping list of the customer; [0063] The processor is configured to … perform checkout of the shopping list}; 
display the commodities {Wu, see at least: [0064] an arrangement of cargoes on each bearing platform 53 … A shelf (or called as a shelf for the checkout device) for bearing the items}; and
generate a list of the commodities before the customer leaves the store {Wu, see at least: [0030] When the customer applies the take-up action on the item, the item can be correspondingly added in the shopping list of the customer; and when the customer applies the put-back action to the item, the item can be corresponding deleted from the shopping list, i.e., the shopping list can be updated in real time; [0052] the checkout is performed according to the shopping list of the customer}.
Although disclosing a “just walk out” checkout system, Wu does not disclose:
control the display to display a list.
However, von Bose teaches:
control the display to display a list {von Bose, see at least: fig 14; [0042] Upon generating a virtual shopping cart 433 containing item information 432 representing the item 220 and transmitting that information between the mobile device 200 and the remote server 240, the mobile device 200 then displays a virtual shopping cart 433 along with all of its contents 435 to the user at block 320}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an interface display that displays product information and list items as taught by von Bose in the Just Walk Out shopping system of Wu in order to provide a customer and a retail establishment with a method for self-checkout from the retail establishment which did not require having the customer go to a traditional cashier or a self-checkout station for scanning each item (von Bose: [0004]).

With respect to claim 2, Wu and von Bose teach the system of claim 1. Wu further discloses:
wherein the processor is configured to {Wu, see at least: [0062] a checkout device … comprising: … a processor}
track the movement of the customer and determine whether the customer faces the display {Wu, see at least: [0030] When seeing the item the customer likes, the customer may stay in front of a shelf for bearing the item … the current position of the customer can be acquired by step S2. If the current position is consistent with the position of the item, a person performing the take-up action or the put-back action aiming at the item on the shelf is marked as the customer … so as to know which customer carries out the take-up action or the put-back action aiming at the item on the shelf in front of the shelf; [0063] The forward camera is used for shooting towards the front of a shelf to acquire an image of the customer positioned in front of the shelf for bearing the item … The processor is configured to … acquire a position of the customer};
the list of the commodities {Wu, see at least: [0030] When the customer applies the take-up action on the item, the item can be correspondingly added in the shopping list of the customer; and when the customer applies the put-back action to the item, the item can be corresponding deleted from the shopping list, i.e., the shopping list can be updated in real time}; and
when determining that the customer faces the display {Wu, see at least: [0063] The forward camera is used for shooting towards the front of a shelf to acquire an image of the customer positioned in front of the shelf for bearing the item … The processor is configured to … acquire a position of the customer}.
Although disclosing tracking the customer and determining customer orientation, Wu does not disclose:
control the display to display the list.
However, von Bose teaches:
control the display to display the list {von Bose, see at least: fig 14; [0040] If the user confirms his/her intent to purchase item 220, a virtual shopping cart 433 containing item information 432 representing the item 220 is then generated at block 318 ... the virtual shopping cart 433 is generated by the remote server 240, specifically generated by the terminal sales application 620, stored on the remote server, and transmitted to the mobile device 200 for display to the user via display 206}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an interface display that displays product information and list items as taught by von Bose in the Just Walk Out shopping system of Wu in order to provide a customer and a retail establishment with a method for self-checkout from the retail establishment which did not require having the customer go to a traditional cashier or a self-checkout station for scanning each item (von Bose: [0004]).

With respect to claim 3, Wu and von Bose teach the system of claim 2. Wu does not disclose:
wherein the list includes a name of each commodity and a cancellation button for cancelling the commodity.
However, von Bose teaches:
wherein the list includes a name of each commodity and a cancellation button for cancelling the commodity {von Bose, see at least: fig 14, #431, 435; [0045] the shopping cart .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an interface display that displays product information and list items as taught by von Bose in the Just Walk Out shopping system of Wu in order to provide a customer and a retail establishment with a method for self-checkout from the retail establishment which did not require having the customer go to a traditional cashier or a self-checkout station for scanning each item (von Bose: [0004]).

With respect to claim 7, Wu and von Bose teach the system of claim 1. Wu further discloses:
a plurality of sensors installed on commodity shelves in the store and detecting movement of commodities displayed on the shelves {Wu, see at least: fig 5; [0063] The top camera is used for shooting downwards from the top of a shopping place to track a customer, whose identity information has been acquired, in the shopping place in real time. The forward camera is used for shooting towards the front of a shelf to acquire an image of the customer positioned in front of the shelf for bearing the item. The lower camera is used for shooting downwards to acquire a hand image of the customer; [0030] When the customer applies the take-up action on the item, the item can be correspondingly added in the shopping list of the customer}, 
wherein the processor is configured to identify each commodity in response to a signal transmitted from one of the sensors that has detected the movement of the commodity {Wu, see at least: [0063] The processor is configured to ... judge whether the position of the customer is consistent with a position of the item in the shopping place, which is acquired by controlling the .

With respect to claim 8, Wu and von Bose teach the system of claim 1. Wu further discloses:
wherein the reader is installed at an entrance gate of the store {Wu, see at least: [0025] the customer scans a two-dimensional code at a doorway of the shopping place by the App or the applet or the official account, or a store scans a two-dimensional code generated by the App on the mobile communication equipment held by the customer to implement verification on the ID of the customer ... After the identity information of the customer is acquired, a door lock of the shopping place may be unlocked automatically, then the customer may open a door... and enter the shopping place to select items ... a biometric identifier, such as a fingerprint identifier and a face identifier, can be arranged at the doorway of the shopping place to identify the ID of the customer in the shopping place by biometric identification technology}.

With respect to claim 10, Wu and von Bose teach the system of claim 1. Wu further discloses:
wherein the processor is configured to identify the customer based on the image acquired by the camera {Wu, see at least: [0028] After the customer entered the store, the top camera on the ceiling carries out shooting from top to bottom to acquire an image of the customer in real .

Regarding claims 11-13 and 17-18, claims 11-13 and 17-18 are directed to a method. Claims 11-13 and 17-18 recite limitations that are parallel in nature to those addressed above for claims 1-3 and 7-8, which are directed towards a system. Therefore, claims 11-13 and 17-18 are rejected for the same reasons as set forth above for claims 1-3 and 7-8, respectively. 
It is noted that claim 11 includes additional elements of:
A method for processing commodity data.
Wu discloses:
A method for processing commodity data {Wu, see at least: figs 1-4; [0005] the present invention provides a checkout method}.

With respect to claim 20, Wu discloses:
A commodity data processing system comprising {Wu, see at least: [0062] a checkout device based on an image identification technology of convolutional neural network, comprising: a top camera, a forward camera 51, a lower camera 52, a processor and a memory}:
a first computing device installed at an entrance of a store and comprising a reader configured to read an ID of a customer who enters the store {Wu, see at least: [0025] a biometric identifier, such as a fingerprint identifier and a face identifier, can be arranged at the doorway of the shopping place to identify the ID of the customer in the shopping place by biometric identification technology … The door of the shopping place may be opened by a worker after the identity information of the customer is acquired};
a second computing device comprising a camera configured to acquire an image of the customer in the store, identify the customer with the ID read by the first computing device, and track movement of the customer in the store based on the images acquired by the camera {Wu, see at least: [0028] After the customer entered the store, the top camera on the ceiling carries out shooting from top to bottom to acquire an image of the customer in real time and binds the image with the identity information of the customer, i.e., the identity information of the customer moving in the store is known. With the movement of the customer in the different positions of the shopping place, other top cameras can always keep tracking the customer so as to position the customer in the shopping place};
a third computing device configured to identify one or more commodities taken by the customer in the store based on the movement tracked by the second computing device {Wu, see at least: [0037] when target detection is carried out on the hand image, a rectangular case (or called as the rectangular area) containing the item can be marked out on the hand image. An image corresponding to the rectangular case is an image for performing classification on the item; [0063] The forward camera is used for shooting towards the front of a shelf to acquire an image of the customer positioned in front of the shelf for bearing the item. The lower camera is used for shooting downwards to acquire a hand image of the customer};
a computing device configured to manage commodity data of each of the commodities identified by the third computing device {Wu, see at least: [0050] After the first classification result is acquired, an item price corresponding to the first classification result is acquired; [0063] The processor is configured to ... generate a shopping list of the customer};
a fifth computing device configured to perform, after the customer has left the store, a settlement process for the commodities based on the acquired commodity data {Wu, see at least: ;
a sixth computing device {Wu, see at least: [0070] a client terminal for receiving identity information inputted by a customer upon registration and sending the identity information to a checkout device, and receiving a shopping list issued by the checkout device}; and
a list of the commodities before the customer leaves the store {Wu, see at least: [0030] When the customer applies the take-up action on the item, the item can be correspondingly added in the shopping list of the customer; and when the customer applies the put-back action to the item, the item can be corresponding deleted from the shopping list, i.e., the shopping list can be updated in real time; [0052] the checkout is performed according to the shopping list of the customer}.
Although disclosing a multi-computing device system for “just walk out” shopping, Wu does not disclose:
a fourth computing device configured to manage commodity data; and
a sixth computing device configured to display a list.
However, von Bose teaches:
a fourth computing device configured to manage commodity data {von Bose, see at least: fig 1B, #240; [0034] UPC information is either manually input or determined automatically from the scan of identification information 222 and then transmitted by mobile device to remote server 240 where a UPC lookup system resides which uses the UPC information to provide the user with item information 432; [0036] The remote server 240 may then, at block 314, retrieve item ; and
a sixth computing device configured to display a list {von Bose, see at least: fig 14; [0042] Upon generating a virtual shopping cart 433 containing item information 432 representing the item 220 and transmitting that information between the mobile device 200 and the remote server 240, the mobile device 200 then displays a virtual shopping cart 433 along with all of its contents 435 to the user at block 320}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a remote server and an interface display that displays product information and list items as taught by von Bose in the Just Walk Out shopping system of Wu in order to provide a customer and a retail establishment with a method for self-checkout from the retail establishment which did not require having the customer go to a traditional cashier or a self-checkout station for scanning each item (von Bose: [0004]).


Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20190228457 A1, herein referred to as Wu) in view of von Bose et. al. (US 20120095853 A1, herein referred to as von Bose), in further view of Purves et. al. (US 20160292682 A1, herein referred to as Purves).

With respect to claim 4, Wu and von Bose teach the system of claim 3, including the processor. Wu does not disclose:
count cancellations made by the customer via the cancellation button, and
accept the cancellation.
However, von Bose teaches:
count cancellations made by the customer via the cancellation button {von Bose, see at least: fig 14, #435; [0080] Upon loading the transaction state information 642 into the VTSA 640, the method 700 then moves to block 720, whereupon a transaction item, received within POS message 630, is added to or processed within the virtual transaction by the VTSA 640. A transaction item is any portion of a virtual transaction, and includes such things as adding or removing an item 220 from virtual shopping cart 433}, and
accept the cancellation {von Bose, see at least: [0038] if the remove item button 447 is selected, the user may be prompted with an item removal confirmation screen 480 which prompts the user to confirm his/her desire to remove item 220}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included canceling items as taught by von Bose in the Just Walk Out shopping system of Wu in order to allow the user to confirm the accuracy of the order (von Bose: [0047]).
Neither Wu nor von Bose disclose:
 a total number of interactions, and
accept only when the total number of interactions is equal to or less than a threshold value.
However, Purves teaches:
count a total number of interactions {Purves, see at least: [0024] the system can count the number of times a particular user completes a transaction as a guest}, and
accept only when the total number of interactions is equal to or less than a threshold value {Purves, see at least: [0024] the guest checkout and design engine can prevent a user from completing any additional transactions as a guest once that user has completed a predetermined threshold number of guest transactions}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included counting the interactions as taught by Purves in the Just Walk Out system of Wu and von Bose in order to retrieve data accurately and efficiently for use in future purchases (Purves: [0003]).

With respect to claim 5, Wu, von Bose, and Purves teach the system of claim 4, including the processor. Wu does not disclose:
control the display to display a message for cancellations.
However, von Bose teaches:
control the display to display a message for cancellations {von Bose, see at least: fig 13; [0038] if the remove item button 447 is selected, the user may be prompted with an item removal confirmation screen 480 which prompts the user to confirm his/her desire to remove item 220}.
Neither Wu nor von Bose disclose:
 an error message when the total number of interactions exceeds the threshold value.
However, Purves teaches:
control the display to display an error message when the total number of interactions exceeds the threshold value {Purves, see at least: [0006] the method includes generating a notification that the threshold number of transactions has been exceeded and forcing the user to create non-guest account}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included counting the interactions as taught by Purves in the Just Walk Out system of Wu and von Bose in order to retrieve data accurately and efficiently for use in future purchases (Purves: [0003]).

With respect to claim 6, Wu, von Bose, and Purves teach the system of claim 4. Wu further discloses:
wherein the processor is configured to control the list of the commodities {Wu, see at least: [0063] The processor is configured to … associate the customer with a take-up action or a put-back action aiming at the item, and generate a shopping list of the customer}.
Wu does not disclose:
control the display to display cancellations together with the list of commodities.
However, von Bose teaches:
control the display to display cancellations together with the list of commodities {von Bose, see at least: fig 13; fig 14, #431, 435; [0045] the shopping cart screen 430 includes an item removal button 431 associated with each item 220 represented in the virtual shopping cart 433; .
Neither Wu nor von Bose disclose:
the total number of interactions.
However, Purves teaches:
the total number of interactions {Purves, see at least: [0024] the system can count the number of times a particular user completes a transaction as a guest}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included counting the interactions as taught by Purves in the Just Walk Out system of Wu and von Bose in order to retrieve data accurately and efficiently for use in future purchases (Purves: [0003]).

Regarding claims 14-16, claims 14-16 are directed to a method. Claims 14-16 recite limitations that are parallel in nature to those addressed above for claims 4-6, which are directed towards a system. Therefore, claims 14-16 are rejected for the same reasons as set forth above for claims 4-6, respectively.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20190228457 A1, herein referred to as Wu) in view of von Bose et. al. (US 20120095853 A1, herein referred to as von Bose), in further view of Kim et. al. (US 20140114771 A1, herein referred to as Kim).

With respect to claim 9, Wu and von Bose teach the system of claim 1. Wu further discloses:
a terminal {Wu, see at least: [0070] a client terminal for receiving identity information inputted by a customer upon registration and sending the identity information to a checkout device, and receiving a shopping list issued by the checkout device}.
However, Wu does not disclose:
wherein the display is installed in a digital signage terminal in the store.
However, Kim teaches:
wherein the display is installed in a digital signage terminal in the store {Kim, see at least: [0032] the server 300 receives user memo data … and provides a tailored content item to the digital signage terminal 100; [0036] a user memo includes a shopping list; [0029] A digital signage terminal 100 refers to a digital image apparatus that displays an image or information a flat display or a projector}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a digital signage terminal that displays based on user data as taught by Kim in the Just Walk Out shopping system of Wu and von Bose in order to provide a customized digital signage service suitable for an attribute of the user or circumstances (Kim: [0007]).

Regarding claim 19, claim 19 is directed to a method. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 9, which is directed towards a system. Therefore, claim 19 is rejected for the same reasons as set forth above for claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Swartz et. al. (US 6092725 A) was used to understand other methods for tracking self-checkout transactions and maintaining security for a store using self-checkout.
Schroll (US 20150025969 A1) was used to understand other methods of self-checkout in a physical store environment, particularly using mobile devices.
Weise (2016 NPL) was used to understand how Amazon utilizes “Just Walk Out” shopping in some brick-and-mortar stores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625